Per Curiam.

The action is for fraud. The jury found for defendant. The plaintiff attacks the judgment solely on the ground that, in his charge to the jury, the court held the plaintiff up to ridicule and contempt and prejudiced thereby the minds of the jury against him. A perusal of the charge convinces us that there is much merit in this claim, and we think in the interests of justice a new trial should be granted.
Present: Gildersleeve, Seabury and Platzek, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.